Citation Nr: 0111453	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-09 667	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  The propriety of an initial staged rating of 30 percent 
assigned for post-traumatic stress disorder (PTSD), effective 
from September 23, 1996.  

2.  The propriety of an initial staged rating of 50 percent 
assigned for PTSD, effective from July 1, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from December 1988 to August 
1993.  This appeal arises from a December 1999 RO rating 
decision which, among other things, granted service 
connection and assigned a 30 percent rating for the veteran's 
PTSD, effective September 23, 1996, and granted a temporary 
total rating for PTSD pursuant to 38 C.F.R. § 4.29 from 
November 12, 1996 through December 31, 1996, followed by 
reinstatement of the 30 percent rating, effective January 1, 
1997.  The veteran thereafter perfected an appeal as to the 
30 percent rating assigned for PTSD.  This appeal also arises 
from a July 2000 rating decision, in which the RO assigned a 
temporary total rating for PTSD from May 22, 2000 through 
June 30, 2000, pursuant to 38 C.F.R. § 4.29, with a 30 
percent rating reinstated effective July 1, 2000.  
Thereafter, in a September 2000 rating decision, the rating 
for the veteran's service-connected PTSD was increased to 50 
percent effective July 1, 2000.  The veteran continued to 
appeal for a higher rating.  


REMAND

As noted above, service connection for PTSD was granted 
effective September 23, 1996.  The rating criteria for 
psychiatric disabilities were amended effective November 7, 
1996.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
veteran's claim must be considered under both the criteria in 
effect prior to November 7, 1996 (the former criteria) and 
the criteria which became effective November 7, 1996 (the 
current criteria).  The December 1999 rating decision, the 
statement of the case issued in March 2000, and the rating 
decisions of July 2000 and September 2000 do not reflect 
consideration of the severity of the veteran's service-
connected PTSD under both the former criteria and the current 
criteria.  

The most recent VA psychiatric examination of the veteran 
which is of record is a report of a VA psychiatric 
examination dated in October 1999.  The examiner indicated in 
the examination report that the veteran's claims folder was 
not available for review at the time of the examination.  
Although the examiner recalled having provided psychiatric 
treatment to the veteran in 1996, the absence of an 
opportunity for the examiner to review the claims folder in 
conjunction with psychiatric examination of the veteran in 
1999 is particularly problematic where, as here, the veteran 
is, in effect, contending that the severity of his PTSD 
symptoms is demonstrated by his frequent psychiatric 
hospitalizations.  In that regard, the Board of Veterans' 
Appeals (Board) notes that the evidence of record includes a 
letter, dated in February 1999, in which the veteran 
indicated that, since December 1996, he has received medical 
treatment for psychiatric symptoms at the VA Medical Centers 
in Batavia, New York, Bath, New York, and Buffalo New York 
(Bath VAMC, Batavia VAMC, and Buffalo VAMC, respectively), as 
well as at the C.O.P.I.N. House, a therapeutic residence 
operated by the C.O.P.I.N. Foundation, Inc.  These medical 
records are in the claims folder, but as noted above, have 
not been reviewed by the VA examiner.  In any event, the VA 
physician diagnosed severe PTSD in October 1999, and assigned 
a Global Assessment of Functioning (GAF) scale score of 44.  
A GAF score of 44 is consistent with a psychiatric disorder 
which precludes gainful employment.  

The Court has held that, where, as in this case, VA has a 
duty to assist a claimant in the development of his claims, 
the duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran in this case should be accorded a psychiatric 
examination, and the claims folder should be made available 
to the examining physician in conjunction with the 
examination.  

The evidence also indicates that the veteran was hospitalized 
at Batavia VAMC for treatment of his PTSD symptoms from May 
2000 to June 2000.  This period of hospitalization occurred 
after his most recent VA psychiatric examination of record, 
and records of this hospitalization were obviously not 
available during the VA psychiatric examination of the 
veteran in October 1999.  The GAF score on admission to the 
hospital in May 2000 was 35.  The GAF score at hospital 
discharge was 38.  The veteran should have had a further VA 
psychiatric examination following this hospitalization.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants in the development of their claims 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas, supra.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical providers who have treated him 
for his service-connected PTSD since his 
VA psychiatric examination of October 
1999.  Any necessary releases for the 
furnishing of private medical records 
should be obtained.  All records 
identified, to include records of VA 
medical treatment, which have not been 
previously associated with the claims 
folder should be obtained and added to 
the claims folder.  

2.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must comment 
as to the degree to which the veteran's 
service-connected PTSD affects his 
ability to establish and maintain 
effective or favorable relationships with 
people (social impairment) and the degree 
to which the PTSD results in a reduction 
in initiative, flexibility, efficiency 
and reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the criteria for 
rating psychiatric disabilities which 
became effective November 7, 1996 (the 
current criteria).  The examiner must 
comment as to the presence or absence of 
each symptom and clinical finding 
specified under the current criteria for 
ratings from zero percent to 100 percent, 
and if present, the frequency and/or 
degree(s) of severity thereof.  It is 
requested that the examiner refrain from 
using GAF scores, because the GAF scores 
do not precisely equate with the VA 
rating criteria cited above.  

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO should then review the claims 
to determine whether they may be granted, 
and in so doing, also consider the 
holding of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If either 
of the claims remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



